264 S.W.2d 98 (1954)
TEACHER RETIREMENT SYSTEM OF TEXAS, et al., Petitioners,
v.
Elva DUCKWORTH, Individually and as Independent Executrix of the Estate of W. W. Lackey, Deceased, Respondent.
No. A-4365.
Supreme Court of Texas.
January 27, 1954.
Rehearing Denied February 24, 1954.
John Ben Shepperd, Atty. Gen., and Billy E. Lee, Asst. Atty. Gen., for petitioners.
H. C. Ray, Fort Worth, for respondent.
GRIFFIN, Justice.
We adopt the opinion of the Court of Civil Appeals in this case as reported in 260 S.W.2d 632 as the opinion of this Court.
*99 Judgments of the Court of Civil Appeals and of the trial court are hereby in all things affirmed.
GARWOOD and CULVER, JJ., dissenting.